Name: Council Regulation (EEC) No 4081/87 of 21 December 1987 opening an annual Community tariff quota for unroasted malt of subheading 1107 10 99 of the combined nomenclature, originating in, and coming from, Finland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 382/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4081/87 of 21 December 1987 opening an annual Community tariff quota for unroasted malt of subheading 1107 10 99 of the combined nomenclature, originating in, and coming from, Finland at a levy reduction of 100 ECU per tonne ; whereas this annual quota should be opened on a permanent basis from 1988 and provision should be made for operational rules for it to be set by an implementing regulation, HAS ADOPTED THIS REGULATION : Article 1 From 1 January 1988 the import levy on unroasted malt of subheading 1107 10 99 of the combined nomenclature , originating in, and coming from, Finland shall be reduced by 100 ECU per tonne, within the limit of an annual Community tariff quota of 2 500 tonnes . Article 2 Detailed rules for the application of this Regulation shall be established in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 (2). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Republic of Finland was concluded on 22 July 1972 ; whereas, following the accession of Spain and Portugal, the Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Finland concerning agriculture was approved by Council Decision 86/556/EEC O ; Whereas the Agreement in the form of an Exchange of Letters provides for an annual quota for unroasted malt of subheading 1107 10 99 of the combined nomenclature, originating in, and coming from, Finland of 2 500 tonnes This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987 . For the Council The President B. HAARDER O OJ No L 328 , 22 . 11 . 1986, p. 67. O OJ No. L 281 1 . 11 . 1975 , p. 1 .